DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2-3, 11, 21, 27, & 31 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Armstrong (US 20170035010 A1).
For claim 1; Armstrong discloses a silo growing system configured to grow an agricultural crop, said silo growing system comprising: a silo ((10) and paragraph [0027]) presenting a vertically elongated silo growth chamber (fig. 1 the vertical length of the “water troughs” (12)); a spiral growing assembly (25) positioned in the silo growth chamber and extending along an assembly length to at least partly define a spiral growing space to receive and feed the agricultural crop therein (paragraph [0029]), said spiral growing assembly including a continuous track (26) and a feeding system ((26) and paragraph [0029]), said track extending continuously along the assembly length of the spiral growing assembly (fig. 3 and 6) and presenting a generally downward spiral path that defines a path axis (paragraph [0006]), with the track configured to direct the agricultural crop along the spiral path (paragraph [0006]), said feeding system extending along the track to direct a supply of water and/or nutrients in the spiral growing space along the spiral path by providing direct root application of the supply of water and/or nutrients to the agricultural crop (abstract); and a movable crop support ((45), best seen in fig. 6) configured to support at least some of the agricultural crop (paragraph [0007]), said movable crop support operably supported by the track and configured to be advanced downwardly along the assembly length to thereby direct the agricultural crop through the growing space along the spiral path (paragraph [0006]).
If the applicant is of the opinion that the trough walls are not sufficient to meet the definition of silo/vertically elongated growth chamber outlined in the specification (pages 9-10; lines 27-1) Lange does disclose an enclosure (8) that extends vertically with walls (10) (figs. 1-2 and page 2; lines 46-49).
The only distinction between the prior art and the claimed invention is that the prior art is the inclusion of a silo however, Lange discloses an enclosure for providing insulation to the hydroponic crop growing unit (page 2; lines 46-49).  Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique from Lange to improve the system taught by Armstrong in the same way by to improving the insulation to provide protection for the growing system. See MPEP 2143 I. (C) & (G).
For claim 2; Armstrong teaches all limitations as stated above. Armstrong further discloses said spiral growing assembly including a series of spiral segments arranged end-to-end (paragraphs [0030]-[0032] and fig. 4 & 5), with each pair of adjacent spiral segments revolving about a silo axis and at least partly overlapping one another (paragraph [0034] and fig. 1-3).
For claim 3; Armstrong teaches all limitations as stated above. Armstrong further discloses said spiral growing assembly presenting an inner margin (best seen in fig. 3, interior of (25)) that defines an inner diameter dimension (see annotated fig. 3 below, diameter line), with the inner diameter dimension being substantially constant along the length of the silo axis (fig. 2-3).

    PNG
    media_image1.png
    459
    366
    media_image1.png
    Greyscale

For claim 11; Armstrong teaches all limitations as stated above. Armstrong further discloses a plurality of movable crop supports ((36)-(39)) including the first-mentioned movable crop support and being configured to support the agricultural crop (paragraph [0007]), said movable crop supports configured to be supported by the track and advanced downwardly along the assembly length to thereby direct the agricultural crop through the growing space along the spiral path (abstract), said movable crop supports being arranged in series with each other when positioned on the track (paragraph [0031]).
For claim 21; Armstrong teaches all limitations as stated above. Armstrong further discloses said spiral growing assembly including a lighting system that extends along the path, said track and said lighting system cooperatively defining a lighting zone therebetween (paragraph [0041]-[0042]), with the lighting system configured to illuminate the lighting zone and thereby facilitate crop photosynthesis as the agricultural crop is advanced along the spiral path (paragraph [0038]).
For claim 27; Armstrong teaches all limitations as stated above. Armstrong further discloses a plurality of vertically elongated silo growth chambers including the first-mentioned silo growth chamber (fig. 10), said silo growth chambers optionally being in fluid communication with one another (paragraph [0027]), said silo growth chambers extending vertically alongside one another (paragraph [0036]); and a plurality of spiral growing assemblies including the first-mentioned spiral growing assembly (paragraph [0036]), each of said spiral growing assemblies positioned in a respective one of the silo growth chambers (paragraph [0036]).
For claim 31; Armstrong discloses a spiral growing system configured to be housed in a vertically elongated silo growth chamber to grow an agricultural crop (fig. 1 and paragraph [0037]), said spiral growing system comprising: a spiral growing assembly (25) extending along an assembly length to at least partly define a spiral growing space to receive and feed the agricultural crop therein (paragraph [0029]), said spiral growing assembly including a continuous track (26) and a feeding system ((26) and paragraph [0029]), said track extending continuously along the assembly length of the spiral growing assembly (fig. 3 and 6) and presenting a generally downward spiral path that defines a path axis (paragraph [0006]), with the track configured to direct the agricultural crop along the spiral path (paragraph [0006]); said feeding system extending along the track to direct a supply of water and/or nutrients in the growing space along the spiral path by providing direct root application of the supply of water and/or nutrients to the agricultural crop (abstract); and a movable crop support ((45), best seen in fig. 6) configured to support at least some of the agricultural crop (paragraph [0007]), said movable crop support operably supported by the track and configured to be advanced downwardly along the assembly length to thereby direct the agricultural crop through the growing space along the spiral path (paragraph [0006]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 12-13, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong as applied to claim 1 above, and further in view of Lange.
For claim 4; Armstrong teaches all limitations as stated above.
Armstrong does disclose said movable crop support comprising a movable cart said movable cart including a frame (fig. 6 (45) and paragraph [0033]), configured to move along the track as the movable cart is advanced downwardly along the spiral path (abstract).
Armstrong fails to disclose wheels.
However, Lange discloses said movable crop support comprising a movable cart (28), said movable cart including a frame (figs. 4A & 5) and multiple wheels (60) rotatably attached relative to the frame, with the wheels operably engaged with the track and configured to roll along the track as the movable cart is advanced downwardly along the spiral path (fig. 5 and page 2; lines 81-99).
The only distinction between the claimed invention and the prior art is that the prior art fails to disclose wheels on the movable crop support however, Lange does disclose a movable crop support including rails and wheels. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the rail (Lange, (30)) and wheels (Lange (60)) to the underside of the moveable crop support taught by Armstrong, as seen in fig. 4 A of Lange, to yield the predictable result of a consistent height and path of the growing tray in respect the water trough, such that the bottom of the tray has sufficient access to the water/nutrients in the trough. See MPEP 2143 I. (A).
For claim 5; Armstrong teaches all limitations as stated above.
Armstrong fails to disclose a pair of rails positioned side by side.
However, Lange further a track including a pair of rails positioned side-by-side and extending along the path axis (fig. 4A & 5 and (30)).
The only distinction between the claimed invention and the prior art is that the prior art fails to disclose a pair of rails however, Lange does disclose a movable crop support including a pair of rails and wheels. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the rail (Lange, (30)) and wheels (Lange (60)) to the underside of the moveable crop support taught by Armstrong, as seen in fig. 4 A of Lange, to yield the predictable result of a secure path of the growing tray in respect the water trough, to avoid damage to the side walls. See MPEP 2143 I. (A).
For claim 6; The combination of Armstrong and Lange teaches all limitations as stated above.
Armstrong does disclose said movable crop support comprising a movable cart said movable cart including a frame (fig. 6 (45) and paragraph [0033]), configured to move along the track as the movable cart is advanced downwardly along the spiral path (abstract).
Armstrong fails to disclose wheels.
However, Lange further discloses said movable crop support comprising a movable cart (28) including a frame (figs. 4A & 5) and multiple wheels (60) rotatably attached relative to the frame, with the wheels operably engaged with corresponding rails and configured to roll along the rails as the movable cart is advanced downwardly along the spiral path (fig. 5 and page 2; lines 81-99).
The only distinction between the claimed invention and the prior art is that the prior art fails to disclose wheels on the movable crop support however, Lange does disclose a movable crop support including rails and wheels. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the rail (Lange, (30)) and wheels (Lange (60)) to the underside of the moveable crop support taught by Armstrong, as seen in fig. 4 A of Lange, to yield the predictable result of a consistent height and path of the growing tray in respect the water trough, such that the bottom of the tray has sufficient access to the water/nutrients in the trough even in lower water levels. See MPEP 2143 I. (A).
For claim 12; Armstrong teaches all limitations as stated above.
Armstrong further discloses said feeding system including a collection bedway (the surface of (43) along the track, best seen in fig. 7) cooperatively defining a feed zone therebetween (paragraph [0006], the water troughs), with the feed zone configured to at least partly receive the agricultural crop and permit application of the supply of water and/or nutrients to the agricultural crop inside the feed zone (abstract and paragraph [0029]).
Armstrong does not disclose a track between the collection bedway and the moveable crop support.
However, Lange discloses a track system with a pair of rails (30) and multiple wheels (60).
The only distinction between the claimed invention and the prior art is that the prior art fails to disclose wheels on the movable crop support however, Lange does disclose a movable crop support including rails and wheels. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the rail (Lange, (30)) and wheels (Lange (60)) to the underside of the moveable crop support taught by Armstrong, as seen in fig. 4 A of Lange, to yield the predictable result of a consistent height and path of the growing tray in respect the water trough, such that the bottom of the tray has sufficient access to the water/nutrients in the trough even in lower water levels. See MPEP 2143 I. (A).
For claim 13; The combination of Armstrong and Lange teaches all limitations as stated above.
Armstrong further discloses the tray configured to collect any excess part of the supply of water and/or nutrients (paragraph [0033]).
Armstrong does not disclose dispensing nozzles.
However, Lange does disclose said feeding system including dispensing nozzles (42) to discharge the supply of water and/or nutrients inside the feed zone (page 3; lines 18-38), said dispensing nozzles of the feeding system each including a sprayer, mister, and/or fogger (page 3; lines 9-12).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose dispensing nozzles however, Lange discloses a feed system including discharging various nutrients and water (page 3; lines 18-38). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the manifolds (44) and nozzles (42) from Lange to the growing structure of Armstrong to yield the predictable result of the nozzles supplying nutrients to the crops on the helical path. See MPEP 2143 I. (A).
For claim 16; The combination of Armstrong and Lange teaches all limitations as stated above.
Armstrong further discloses said collection bedway including a bottom wall and opposite sidewalls that extend upwardly from the bottom wall (fig. 7 (43)), with the bottom wall and sidewalls cooperatively defining a channel (paragraph [0032]), said sidewalls presenting an upper margin of the collection bedway, with the upper margin and floor defining a channel height dimension (fig. 7, above the ridge highlighted below), said sidewalls being flexible to permit the channel height dimension to increase and/or decrease (paragraph [0032]-[0033], the water level will adjust the height of the side wall) so as to accommodate crop root depth.
The examiner recognizes the limitation of allowing the channels height dimension to increase and/or decrease so as to accommodate crop root depth as intended use. See MPEP 2114 II.

    PNG
    media_image2.png
    562
    430
    media_image2.png
    Greyscale

Armstrong fails to disclose said track including a pair of rails positioned side-by-side and extending along the path axis, said sidewalls being attached relative to respective ones of the rails.
However, Lange discloses a track including a pair of rails (30) positioned side-by-side and extending along the path axis (page 3; lines 83-84) with sidewalls being attached relative to respective ones of the rails (page 3; lines 81-85).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a track including a pair of rails however, Lange does disclose a track including a pair of rails with side walls attached relatively to support said rails. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the rail (Lange, (30)), wheels (Lange (60)) to be supported by the sidewall taught by Armstrong, as seen in fig. 4A of Lange, to yield the predictable result of a consistent height and path of the growing tray in respect the water trough, such that the bottom of the tray has sufficient access to the water/nutrients in the trough even in lower water levels. See MPEP 2143 I. (A).
For claim 19; Armstrong teaches all limitations as stated above.
Armstrong further discloses said feeding system at least partly defining a feed zone configured to at least partly receive the agricultural crop and permit application of the supply of water and/or nutrients to the agricultural crop inside the feed zone (abstract).
Lange discloses said feeding system including dispensing nozzles to discharge the supply of water and/or nutrients to the agricultural crop inside the feed zone (pages 2-3; lines 129-52).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose dispensing nozzles however, Lange discloses a feed system including discharging various nutrients and water (page 3; lines 18-38). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the manifolds (44) and nozzles (42) from Lange to the growing structure of Armstrong to yield the predictable result of the nozzles supplying nutrients to the crops on the helical path. See MPEP 2143 I. (A).
Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong and/or Armstrong in view of Lange as applied to claim 1 above, and further in view of Pettibone (US 20110120002 A1).
For claim 7; Armstrong and/or Armstrong and Lange teaches all limitations as stated above.
Neither Armstrong or Lange disclose the moveable support including a cap.
However, Pettibone discloses a moveable crop support comprising a cap (8) that presents multiple crop openings (fig. 2 and paragraph [0016]), with the openings configured to receive corresponding ones of the agricultural crop so that crop roots are positioned below the cap and crop leaves are positioned above the cap (fig. 2 and paragraph [0016]), wherein the cap is supported by the frame (fig. 2 and paragraph [0016]).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a cap however, Pettibone discloses a cap for optimal holding of the plant within the moveable support (claim 2). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements of the guides taught by Pettibone to the crop growth system taught by Armstrong and/or Armstrong and Lange to yield the predictable result of optimal holding of the crop (Pettibone, claim 2). See MPEP 2143 I. (A) & (G).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Pettibone and/or Armstrong in view of Lange and Pettibone as applied to claim 7 above, and further in view of KOP (US 20180042186 A1).
For claim 10; The combination of Armstrong in view of Pettibone and/or the combination of Armstrong in view of Lange and Pettibone.
Armstrong further discloses said feeding system (26) cooperating with the track to define a feed zone (abstract) therebetween, wherein said movable crop support comprising a movable cart (45) including a mesh bottom (46) that spans the frame to support the agricultural crop and permits roots of the crop to pass into the feed zone (fig. 6 and paragraph [0033]). 
Armstrong does not disclose a track between the collection bedway and the moveable crop support or a cap.
However, Lange discloses a track system with a pair of rails (30) and multiple wheels (60).
The only distinction between the claimed invention and the prior art is that the prior art fails to disclose wheels on the movable crop support or a cap however, Lange does disclose a movable crop support including rails and wheels. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the rail (Lange, (30)) and wheels (Lange (60)) to the underside of the moveable crop support taught by Armstrong, as seen in fig. 4 A of Lange, to yield the predictable result of a consistent height and path of the growing tray in respect the water trough, such that the bottom of the tray has sufficient access to the water/nutrients in the trough even in lower water levels. See MPEP 2143 I. (A).
None of Armstrong, Lange, or Pettibone disclose an opaque cap.
However, KOP discloses walls made of an opaque or black material (paragraph [0089]).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose the cap being opaque however, KOP discloses opaque walls for optimal light absorption (paragraph [0089]). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique from KOP of using an opaque material to improve the cap taught by Pettibone in the same way (KOP, paragraph [0089]). See MPEP 2143 I. (C) & (G).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong and Lange as applied to claim 21 above, and further in view of KOP.
For claim 22; Armstrong teaches all limitations as stated above. Armstrong further discloses said lighting system including a series of lights spaced along the assembly length and being generally positioned above the track at locations along the assembly length (paragraph [0008], due to the systems helical nature lights on the underside will supply light to the plants below the light, fig. 15 (97)), at least some of said series of lights extending radially across the spiral path (paragraph [0038]), said feeding system including a collection bedway (the surface of (43) along the track, best seen in fig. 7) that extends along the path (paragraph [0006], the water troughs), said collection bedway spanning the path to restrict light from passing from the lighting zone to the feed zone ((fig. 15 (97), due to the systems helical nature lights on the underside will supply light to the plants below the light and the “bedway” will deflect the light to the tray below).
Armstrong does not disclose a pair of rails between the collection bedway and the moveable crop support or said bedway being opaque.
However, Lange discloses a track system with a pair of rails (30) and multiple wheels (60).
The only distinction between the claimed invention and the prior art is that the prior art fails to disclose wheels on the movable crop support and an opaque bedway however, Lange does disclose a movable crop support including rails and wheels. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements of the rail (Lange, (30)) and wheels (Lange (60)) to the underside of the moveable crop support taught by Armstrong, as seen in fig. 4 A of Lange, to yield the predictable result of a consistent height and path of the growing tray in respect the water trough, such that the bottom of the tray has sufficient access to the water/nutrients in the trough even in lower water levels. See MPEP 2143 I. (A).
Neither Armstrong nor Lange disclose the bedway being made of an opaque material.
However, KOP discloses walls made of an opaque or black material (paragraph [0089]).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose the bedway being opaque however, KOP discloses opaque walls for optimal light absorption (paragraph [0089]). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique from KOP of using an opaque material to improve the bedway taught by Armstrong in the same way (KOP, paragraph [0089]). See MPEP 2143 I. (C) & (G).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong and/or Armstrong in view of Lange as applied to claim 1 above, and further in view of Higgins (US 20160270304 A1).
For claim 23; Armstrong and/or Armstrong in view of Lange teaches all limitations as stated above.
Neither Armstrong not Lange disclose an air system.
However, Higgins discloses a spiral growing assembly including an air system configured to supply air to the growing space (paragraphs [0075]-[0076]), said air system including a duct that at least partly defines a supply plenum (paragraphs [0075]-[0076]), said duct extending along the assembly length and presenting an outlet to discharge the air into the growing space (paragraphs [0075]-[0076]).
The only distinction between the prior art and the claimed invention is that the prior art and the claimed invention is the air system however, Higgins discloses an air system used to regulate the temperature of the growing system (paragraphs [0075]-[0076]). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the air conditioning systems as taught by Higgins to the crop growing system from Armstrong to yield the predictable result of regulating the systems temperature (Higgins, paragraphs [0075]-[0076]). See MPEP 2143 I. (A) & (G).
For claim 24; Armstrong in view of Higgins and/or Armstrong in view of Lange and Higgins teaches all limitations as stated above.
Armstrong discloses said silo including a silo wall that presents the silo growth chamber and partly defines the growing space (fig. 1 (12)).
and/or
Lange discloses said silo including a silo wall that presents the silo growth chamber and partly defines the growing space ((8) & (10)).
Neither Armstrong nor Lange disclose an air system. 
However, Higgins does disclose said duct being positioned in the silo growth chamber and at least partly defining a radially outer margin of the growing space (paragraphs [0075]-[0076], the vent), said air system including a series of ducts that each at least partly define respective supply plenums, said ducts extending along the assembly length and presenting outlets to discharge the air into the growing space (paragraphs [0075]-[0076]).
The only distinction between the prior art and the claimed invention is that the prior art and the claimed invention is the air system however, Higgins discloses an air system used to regulate the temperature of the growing system (paragraphs [0075]-[0076]). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art element of the air conditioning systems as taught by Higgins to the crop growing system from Armstrong to yield the predictable result of regulating the systems temperature (Higgins, paragraphs [0075]-[0076]). See MPEP 2143 I. (A) & (G).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong and/or Armstrong in view of Lange as applied to claim 27 above, and further in view of Giansante (US 3810327 A).
For claim 29; Armstrong and/or Armstrong in view of Lange teaches all limitations as stated above.
Armstrong further discloses said silo growth chambers being in fluid communication with one another (paragraph [0027]).
Neither Armstrong nor Lange discloses a fungi production assembly positioned in a respective one of the silo growth chambers and configured to incubate fungi therein.
However, Giansante discloses a fungi production assembly positioned in a silo growth chamber and configured to incubate fungi therein (10), said silo growth chambers being in fluid communication with one another (columns 2-3; lines 53-6), with heat and carbon dioxide from the fungi in the respective silo growth chamber configured to be transmitted to the agricultural crop in the other silo growth chambers (abstract).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose a fungi production facility however, Giansante discloses a fungi production facility. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the fishing environment taught by Armstrong for the fungi production facility taught by Giansante to obtain the predictable result of producing a high-quality crop (Giansante, column 1; lines 44-48).
For claim 30; The combination of Armstrong in view of Giansante and/or Armstrong in view of Lange and Giansante teaches all limitations as stated above.
Neither Armstrong nor Lange discloses an air supply bin.
However, Giansante discloses an air supply bin ((20) & (72)) extending vertically alongside the growth chambers (fig. 1) and fluidly communicating with each of the silo growth chambers (column 2; lines 54- 62 and columns 4-5; lines 64-14).
The only distinction between the prior art and the claimed invention is that the prior art does not disclose an air supply bin however, Giansante discloses a fungi production facility with an air supply bin. Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the fishing environment taught by Armstrong for the fungi production facility including the air bin and ventilation system taught by Giansante to obtain the predictable result of producing a high-quality crop (Giansante, column 1; lines 44-48).
Claims 53-57 are rejected under 35 U.S.C. 103 as being unpatentable over Pettibone (US 20110120002 A1) in view of KOP (US 20180042186 A1).
For claim 53; Pettibone discloses a method of growing an agricultural crop (fig. 1-2 and paragraph [0007]) said method comprising the steps of:(a) positioning agricultural crop on a spiral path (fig. 1-2 and paragraph [0007] & [0018]-[0020]); (b) facilitating advancement of the agricultural crop downwardly along the spiral path (fig. 1-2 and paragraph [0007] & [0018]-[0020]); (c) providing direct root application of water and/or nutrients to the agricultural crop to grow the agricultural crop as the agricultural crop is advanced along the spiral path (fig. 2 and paragraph [0017]); and (d) harvesting the agricultural crop from the spiral path (paragraph [0014]-[0016]).
Pettibone does not explicitly disclose using aeroponics, fogponics, and/or nutrient film technique in the method of growing an agricultural crop. Pettibone does however discuss the potential advantages of a system that is adaptable to aeroponic methods (paragraph [0006]). 
However, KOP discloses a method of growing an agricultural crop (fig. 1-2 (10) and paragraph [0066]-[0067]) comprising moving said crop along a path (paragraph [0067] [0075]-[0081]) and providing direct root application of the supply of water and/or nutrients within a container by foggers along the path (fig. 5 and paragraph [0105]), wherein the method of growing and the application of the system is aeroponic (paragraph [0105]).
The only distinction between the instant invention and the prior art of record is that the prior art does not disclose utilizing aeroponics, fogponics, and/or nutrient film technique in the method of growing an agricultural crop however, KOP discloses an aeroponic method of growing a crop such that the efficiency of the system is improved and the risk of soil dwelling pests is diminished (KOP, paragraph [0035] [0105] & [0116]). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pettibone by applying the known technique from KOP of utilizing aeroponic systems in order to improve overall efficiency and health of the crop. See MPEP 2143 I. (C) & (G).
For claim 54; The combination of Pettibone and KOP teaches all limitations as stated above.
Pettibone further discloses step (a) including the steps of supporting the agricultural crop (7) on a movable cart (17) and positioning the movable cart on the spiral path (fig. 2 and paragraph [0020]), step (b) including the step of advancing the movable cart and agricultural crop together along the spiral path (paragraph [0007] and [0020]).
For claim 55; The combination of Pettibone and KOP teaches all limitations as stated above.
Pettibone further discloses step (a) including the steps of supporting the agricultural crop on a plurality of movable carts, arranging the movable carts in series with one another, and positioning the movable carts on the spiral path (fig. 1-2 and paragraph [0020]), step (b) including the step of advancing the movable carts and agricultural crop together along the spiral path (fig. 1-2 and paragraph [0007] & [0020]).
For claim 56; The combination of Pettibone and KOP teaches all limitations as stated above.
Pettibone further discloses the step of: (e) braking a leading one of the movable carts to control advancement of the movable carts during step (b) (paragraph [0023]).
For claim 57; The combination of Pettibone and KOP teaches all limitations as stated above.
Pettibone does not disclose a mist or fog that supplies water and nutrients.
However, KOP discloses including the step of providing a supply of water and nutrients to the agricultural crop by dispensing the solution as a mist and/or fog (fig. 5 (76) (79) and paragraphs [0105] [0110] [0017] [0042] & [0102]-[0103]).
 The only distinction between the instant invention and the prior art of record is that the prior art does not disclose utilizing aeroponics, fogponics, and/or nutrient film technique in the method of growing an agricultural crop however, KOP discloses an aeroponic method of growing a crop such that the efficiency of the system is improved and the risk of soil dwelling pests is diminished (KOP, paragraph [0035] [0105] & [0116]). Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pettibone by applying the known technique of utilizing the method of growing crops from KOP, utilizing the aeroponic systems in order to improve efficiency and health of the crop. See MPEP 2143 I. (C) & (G).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/Christopher D Hutchens/            Primary Examiner, Art Unit 3647